Citation Nr: 0739354	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-31 870	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for basal cell carcinoma, due to exposure 
to ionizing radiation, has been received.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

By rating action in August 1993, the RO denied, inter alia, 
the veteran's claim for service connection for residuals of 
radiation exposure to include carcinoma of the skin, throat, 
growths on the eyeball, and urinary tract and nervous 
conditions.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision in which the RO 
determined that new and material evidence to reopen the 
previously denied claim for service connection for basal cell 
carcinoma, previously claimed as residuals of exposure to 
ionizing radiation, had not been received.  In March 2003, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in July 2003, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in October 2003.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1943 to February 1946.  

2.  On December 11, 2007, the RO notified the Board that the 
appellant died in October 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


